UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1474



SAMUEL L. ALEXANDER,

                Plaintiff - Appellant,

          v.


DISTRICT COURT OF MARYLAND FOR CHARLES COUNTY; WASHINGTON GAS
LIGHT COMPANY, a District of Columbia and Virginia Corporation;
JOHN LAROSE, individually and/or as Owner, CEO, Director,
Resident Agent d/b/a Compu-Link Corporation, d/b/a Celink,
Incorporated, d/b/a Riverview Collections, d/b/a Celink of
Michigan, d/b/a Compu-Link Loan Services, Incorporated; COMPU-
LINK CORPORATION, a Michigan Corporation, individually, and or
d/b/a Compu-Link Loan Services, Incorporated, d/b/a Celink,
Incorporated, d/b/a Riverview Collections, d/b/a John Larose,
d/b/a Celink of Michigan; JEROME STANBURY, individually, and or
as CEO, Owner, and Agent of and/or d/b/a Jerome Stanbury, d/b/a
A.C. & S. Collections, Incorporated, d/b/a Stanbury & Kish, LLC;
A.C. & S. COLLECTIONS, INCORPORATED, a Maryland Corporation,
individually and or d/b/a Jerome Stanbury, Esquire, PA, d/b/a
Stanbury & Kish, LLC; ADAM C. KISH, individually and/or as
Owner, Organizer and Resident Agent of Adam C. Kish, LLC and or
d/b/a A.C. & S. Collections, Incorporated, d/b/a Stanbury &
Kish, LLC; STANBURY & KISH, LLC, a Maryland Limited Liability
Company, individually, and/or d/b/a Jerome Stanbury, d/b/a A.C.
& S. Collections, Incorporated; MARSDEN, BOTSARIS & SELEDEE, PA;
CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, Maryland; COMPTROLLER
OF MARYLAND,


                Defendants - Appellees,

          and

JP MORGAN CHASE BANK, N.A.,

                Defendant.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-01647-DKC)


Submitted:   August 14, 2008            Decided:   August 19, 2008


Before MICHAEL, Circuit Judge, and WILKINS, Senior Circuit Judge.*


Affirmed by unpublished per curiam opinion.


Samuel L. Alexander, Appellant Pro Se. Kendra Young Ausby, Elissa
Doe Levan, Assistant Attorneys General, Baltimore, Maryland; L.
Edward Funk, Senior Attorney, WASHINGTON GAS LIGHT COMPANY,
Washington D.C.; Jeffery V. Stuckey, DICKINSON WRIGHT PLLC,
Lansing, Michigan; William Leonard Mitchell, II, ECCLESTON & WOLF,
PC, Hanover, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




     *
      The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).

                                2
PER CURIAM:

             Samuel L. Alexander appeals the district court’s order

dismissing his complaint alleging claims pursuant to 42 U.S.C.

§    1983   (2000),   the   Fair   Credit      Reporting    Act,   15    U.S.C.A.

§§   1681-1681x   (West     1998   &   Supp.    2008),     and   the    Fair   Debt

Collection Practices Act, 15 U.S.C. §§ 1692-1692p (West 1998

& Supp. 2008), as well as several Maryland statutory and common law

claims.     We have reviewed the record and find no reversible error.

Accordingly, we deny Alexander’s motion to compel responses from

the Appellees and affirm the district court’s order. See Alexander

v. District of MD for Charles County, No. 8:07-cv-01647-DKC (D. Md.

March 20, 2008).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3